EXECUTION COPY        Exhibit 10.1


SETTLEMENT AGREEMENT AND RELEASE
This Settlement Agreement and Release (the “Agreement”) is entered into by and
among Michael I. Goldberg, in his capacity as receiver (the “Receiver”) for the
entities identified on Schedule A to this Agreement (collectively, the
“Receivership Entities”), Thomas A. Tucker Ronzetti, Harley S. Tropin, and
Kozyak Tropin & Throckmorton, LLP, as interim class counsel (“Class Counsel”) on
behalf of the plaintiffs in the Investor Class Action (as defined below), and
Raymond James & Associates, Inc. (“Raymond James”). (The Receiver, Class
Counsel, and Raymond James shall each be referred to as a “Party” and shall
collectively be referred to as the “Parties.”)


RECITALS
A.The Receiver has been appointed as receiver over the Receivership Entities in
a civil enforcement action commenced by the Securities and Exchange Commission
(the “SEC”) captioned SEC v. Quiros et al., Case No. 16-CV-21301-DPG (the “SEC
Action”) pending in the United States District Court for the Southern District
of Florida (the “District Court”) before the Honorable Darrin P. Gayles. The
Receiver derives his authority over the Receivership Entities from the District
Court’s Order Granting Motion for Appointment for Appointment of Receiver [DE
#13] entered at the request of the SEC [DE #7], and as expanded on April 22,
2016, to include other entities [DE #60]. The District Court subsequently
entered a Preliminary Injunction, thereby continuing the Receiver’s appointment
over the Receivership Entities. [DE #238]. (The Receivership Entities and all
property subject to the Receiver’s authority are collectively referred to as the
“Receivership Estate.”)
B.The Complaint in the SEC Action alleges, inter alia, that defendants Ariel
Quiros (“Quiros”) and William Stenger, in violation of federal securities laws,
controlled and utilized the various Receivership Entities in furtherance of a
fraud on foreign investors who invested in certain limited partnerships (the
“Investors”) under the federally-created EB-5 visa program, and seeks various
forms of relief including appointment of the Receiver. The first six limited
partnerships (defined below as Suites Phase I, Hotel Phase II, Penthouse Phase
III, Golf and Mountain Phase IV, Lodge and Townhouses Phase V, and Stateside
Phase VI) were used to develop and expand the Jay Peak resort located in the
Village of Jay, Vermont (the “Jay Peak Resort”). The seventh limited partnership
(defined below as Biomedical Phase VII) raised funds to purchase land and
develop a biomedical research facility in Newport, Vermont. The eighth limited
partnership (defined below as Q Burke Phase VIII) was used to develop and expand
the Burke Mountain hotel and ski area located in East Burke, Vermont (the “Burke
Mountain Hotel”).
C.Promptly after his appointment, the Receiver commenced a civil action against
Raymond James, Joel N. Burstein (“Burstein”), and Quiros seeking recovery of
partnership funds the Receiver alleges were misused and misappropriated in a
case captioned Goldberg v. Raymond James & Associates, Inc., et al., Case No.
16-CV-21831-JAL (the “Receiver’s Action”), pending in the United States District
Court for the Southern District of Florida before the Honorable Joan A. Lenard.


1



--------------------------------------------------------------------------------




D.On May 5, 2016, Class Counsel commenced the first-filed Investor action
against Raymond James, Burstein, Quiros, and others, on behalf of the Investors
seeking recovery of Investor losses in a case captioned Daccache v. Raymond
James & Associates, Inc., et al., Case No. 16-CV-21575-FAM (the “Investor Class
Action”), also pending in the United States District Court for the Southern
District of Florida before the Honorable Federico A. Moreno, and were
subsequently appointed interim class counsel with exclusive authority to
negotiate on behalf of the putative investor class. Other Investors have brought
additional, separate actions against Raymond James and Burstein in federal and
state courts in Florida and Vermont (the “Other Investor Actions”). Some of the
Other Investor Actions have been consolidated into the Investor Class Action;
others have not and remain as independent actions. The Other Investor Actions
include: Gonzalez-Calero, et al., v. Raymond James et al., Case No
16-017840-CA-01 (Fla. 11th Cir.); Zhang et al. v. Raymond James et al., Case No.
1:16-cv-24655-KMW (S.D. Fla.); Waters v. Raymond James, Case No.
11-2016-CA-001936-00001 (Fla. 20th Cir.); James B. Shaw, et al., v. Raymond
James Financial, Inc., et al., Case No. 16-cv-129 (D. Vt.) (consolidated);
Carlos Enrique Hiller Sanchez v. Raymond James & Associates, Inc., et al., Case
No. 16-cv-21643-KMW (S.D. Fla.) (consolidated); Milos Čitaković, et al. v.
Raymond James & Associates, Inc., et al., Case No. 16-014261-CA 01 (Fla. 11th
Ct.) (voluntarily dismissed); Jose R. Casseres-Pinto v. Ariel Quiros, et al.,
Case No. 16-cv-22209-DPG (S.D. Fla.) (consolidated); Minggan Wei and Zhao Wei
v.Ariel Quiros, et al., Case No. 602-7-16 CNCV (Vt. Sup. Ct.) (voluntarily
dismissed).
E.Discovery efforts in the Receiver’s Action, Investor Class Action, and Other
Investor Actions have been coordinated, and the Parties have engaged in
meaningful discovery, including the exchange and review of large quantities of
documents and depositions of key individuals.
F.Since July 2016, the Receiver and Raymond James have been engaged in good
faith, arm’s-length settlement negotiations. These negotiations have included
multiple in-person meetings and phone conferences. Most recently, the Receiver
and Raymond James engaged in a two-day mediation, in which Class Counsel also
participated. At each step, the Parties have been represented by experienced and
diligent counsel vigorously pressing their respective client’s positions.
G.The Parties desire to settle all claims brought, those that could have been
brought, and those that may be brought in the future by the Receivership
Entities, the Investors, or any other persons against the Raymond James Released
Parties (as expansively defined in Section 5(a) below). Raymond James seeks
assurance that, upon settlement of these claims, no further civil actions can or
will be prosecuted or commenced against the Raymond James Released Parties with
respect to the events and occurrences underlying the claims in the SEC Action,
the Receiver’s Action, and the Investor Class Action or relating in any way to
Quiros or any of the Receivership Entities. This includes prosecution of the
Other Investor Actions and commencement of future actions by or on behalf of
Investors or any other person aggrieved by the events and occurrences underlying
the claims in the SEC Action, the Receiver’s Action, and the Investor Class
Action, activities relating to the Receivership Entities, or any future actions
which arise directly or indirectly from the activities


2



--------------------------------------------------------------------------------




of the Jay Peak Resort or Burke Mountain Hotel. This Section does not apply to
any actions brought by federal or state governmental bodies or agencies.
H.Thus, the Parties recognize and understand that any full settlement of their
respective rights, claims and defenses is contingent upon the grant of releases
and entry of a bar order enjoining any and all persons (excluding any actions
brought by federal or state governmental bodies or agencies) from commencing or
continuing any and all claims against the Raymond James Released Parties that
relate in any manner whatsoever to the SEC Action, the Receiver’s Action, the
Investor Class Action, the Receivership Entities, or any future actions which
arise directly or indirectly from the activities of the Jay Peak Resort or Burke
Mountain Hotel, all as further provided herein.
I.As a result, the Parties have agreed to a full and final settlement of their
rights, claims and defenses; provided, however, that a condition precedent to
the full effectiveness of the settlement is the entry of (i) an Order by the
District Court in the SEC Action in substantially the same form and substance as
attached hereto as Exhibit “A” (the “Preliminary Approval Order”), which, inter
alia, provides for preliminary approval of this Agreement and delineates the
form, manner and substance of notices to be provided in advance of final
approval of this Agreement; and (ii) an Order by the District Court in the SEC
Action in substantially the same form and substance as attached hereto as
Exhibit “B” (the “Bar Order”), which, inter alia, provides for final approval of
this Agreement and bars commencement and continuation of any actions against the
Raymond James Released Parties (excluding any actions brought by federal or
state governmental bodies or agencies) as provided below.
NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is HEREBY AGREED between the
Parties as follows:
1.RECITALS. The Parties represent, warrant and affirm that the above recitals
are true and correct. The recitals set forth above are an integral part of this
Agreement and are incorporated herein by reference.
2.    EFFECTIVENESS. On the date of execution by the last Party to sign this
Agreement (the “Execution Date”), this Agreement shall take effect between the
Parties, subject to approval by the District Court as provided herein. On the
date the Agreement is approved by the District Court by the entry of the Bar
Order (the “Effective Date”), this Agreement shall be effective for all
purposes. As provided below, this Agreement shall be effective notwithstanding
subsequent appeals of the Preliminary Approval Order, Bar Order, or both.
3.
SETTLEMENT.

a.    Settlement Amount. Subject to the terms and conditions of this Agreement,
in full and final settlement of the claims released in Section 5(a) of this
Agreement and in full and final resolution of the claims subject to the Bar
Order, Raymond James shall pay the Receiver the sum of One Hundred and Fifty
Million Dollars ($150,000,000.00) (the “Settlement Amount”), which


3



--------------------------------------------------------------------------------




sum includes the previously paid Vermont Settlement Funds defined and referenced
below. The Parties hereby affirm that the provisions of this settlement,
including the Settlement Amount and allocation thereof, are fair and reasonable.
b.    Settlement Payments.     
i.    Before the Effective Date of this Agreement, Raymond James paid the
Receiver Four Million Five Hundred Thousand Dollars ($4,500,000.00) of the
Settlement Amount in connection with Raymond James’ settlement with the State of
Vermont (the “Vermont Settlement Funds”). The Settlement Amount includes the
amount of the Vermont Settlement Funds.
ii.    On or before the 20th day after entry of the Bar Order, Raymond James
shall transfer to the Receiver Ninety One Million Seven Hundred Thousand Dollars
($91,700,000.00) of the Settlement Amount (the “Initial Settlement Payment”), to
be held as set forth below until distributed by the Receiver in accordance with
Section 3(d)(ii), Section 3(d)(iii), Section 3(d)(iv), and Section 11 of this
Agreement.
iii.    Raymond James shall transfer Fifty Three Million Eight Hundred Thousand
Dollars ($53,800,000.00) (the “Final Settlement Payment”) to the Receiver,
constituting the remaining amount of the Settlement Payment, on or before the
20th day after the Bar Order is Final. (As used in this Agreement, in reference
to any court order, being “Final” means a court order unmodified after the
conclusion of, or expiration of, any right of any person to seek any appeal,
rehearing, or reconsideration of the order.)
c.    Payment Instructions. Raymond James shall make the payments set forth in
Sections 3(b)(ii) and 3(b)(iii) to an account maintained by the Receiver (the
“Receiver Account”) by wire transfer pursuant to the following wire
instructions:
Receiving Bank: SunTrust Bank, 25 Park Place NE Atlanta, GA. 30303
Routing/ABA #: 061000104
Swift Code: SNTRUS3A
Credit to: Akerman LLP IOTA Trust Account
Beneficiary Account #: 1000050722866
Attention: Michael I. Goldberg; Matter No. 312632
To the extent required by this Agreement, the Receiver shall transfer the
amounts required to be held in separate interest bearing trust accounts within
five (5) business days of receipt.
d.    Distribution and Use of Settlement Proceeds. Immediately upon entry of the
Preliminary Approval Order, subject to the approval of the Vermont Department of
Financial Regulation (the “VDFR”), the Receiver shall be permitted to use the
Vermont Settlement Funds to pay contractor claims or expenses related to
Stateside Phase VI in accordance with Section 3(d)(iii) below. Upon receipt of
the Initial Settlement Payment, notwithstanding any appeals of the Preliminary
Approval Order, the Bar Order, or both, subject to the approval of the District
Court in the SEC Action, the Receiver shall be permitted to use funds from the
Initial Settlement Payment to make the payments delineated in Sections 3(d)(ii),
3(d)(iii) and 3(d)(iv) below. To the extent


4



--------------------------------------------------------------------------------




that the Receiver uses any portion of the Vermont Settlement Funds to pay
contractor claims or expenses pursuant to Section 3(d)(iii) below, upon receipt
of the Initial Settlement Payment, the Receiver shall promptly replenish the
Vermont Settlement Funds with the amount so used by the Receiver. Upon receipt
of the Final Settlement Payment as set forth in Section 3(b)(iii) above, subject
to the approval of the District Court in the SEC Action, the Receiver shall be
permitted to use funds from the Final Settlement Payment and the Vermont
Settlement Funds to make the payments delineated in Sections 3(d)(i), 3(d)(v),
3(d)(vi), 3(d)(vii), and 3(d)(viii) below and to continue to make the payments
delineated in Sections 3(d)(ii), 3(d)(iii) and 3(d)(iv) below. The Receiver will
utilize the Settlement Amount as follows:
i.    The Receiver will use approximately Fifteen Million Three Hundred Ninety
One Thousand Three Hundred Eighty Six Dollars and Forty Seven Cents
($15,391,386.47) to satisfy all principal obligations associated with the
promissory notes payable to the Investors of Jay Peak Hotel Suites L.P. (“Suites
Phase I”) relating to their investments in Suites Phase I, subject, however, to
Section (5)(d)(i) of this Agreement and Section 7(a) of this Agreement.
ii.    The Receiver will use approximately Five Million One Hundred Thousand
Dollars ($5,100,000.00) for the benefit of Jay Peak Hotel Suites Phase II L.P.
(“Hotel Phase II”), Jay Peak Penthouse Suites L.P. (“Penthouse Phase III”), Jay
Peak Golf and Mountain Suites L.P. (“Golf and Mountain Phase IV”), Jay Peak
Lodge and Townhouses L.P. (“Lodge and Townhouses Phase V”), Jay Peak Hotel
Suites Stateside L.P. (“Stateside Phase VI”) and Q Burke Mountain Resort, Hotel
and Conference Center, L.P. (“Q Burke Phase VIII”) to satisfy trade debt on the
Jay Peak Resort and the Burke Mountain Hotel. It is the Receiver’s intent,
subject to the approval of the District Court in the SEC Action, to provide
Hotel Phase II, Penthouse Phase III, Golf and Mountain Phase IV, Lodge and
Townhouses Phase V, and Stateside Phase VI with (i) the proceeds of sale of the
Tram Haus Lodge (which had been owned by the Investors of Suites Phase I); (ii)
the proceeds of the sale of Jay Peak, Inc., which was not an asset of any of the
partnerships; and (iii) a release of all claims by the other Receivership
Entities to the extent that any of their funds were used in any way in
connection with Hotel Phase II, Penthouse Phase III, Golf and Mountain Phase IV,
Lodge and Townhouses Phase V, and/or Stateside Phase VI.
iii.    The Receiver will use approximately Nineteen Million Six Hundred Eighty
Seven Thousand Dollars ($19,687,000.00) to complete construction of the
Stateside Phase VI project, as such construction plans may be amended and
approved by the District Court in the SEC Action; of this amount, approximately
Two Million Two Hundred Thousand Dollars ($2,200,000.00) will be used to satisfy
existing contractor liens on the Stateside Phase VI project.
iv.    The Receiver will use approximately Sixty Seven Million Dollars
($67,000,000.00) to return the Five Hundred Thousand Dollar ($500,000.00)
principal investments to each remaining Investor who invested in the Jay Peak
Biomedical Research Park L.P. (“Biomedical Phase VII”), subject, however, to
Section 5(d)(ii) and Section 7(b) of this Agreement. The Receiver shall hold
such funds in a separate interest-bearing trust account until distributed as set
forth herein. (The Receiver has already received approval by the District Court
in the SEC Action to return approximately Seventeen Million Seven Hundred Forty
Nine Thousand Nine


5



--------------------------------------------------------------------------------




Hundred Sixty One Dollars ($17,749,961.00) of assets that do not arise from this
Agreement to certain Biomedical Phase VII Investors.)
v.    The Receiver will use approximately Six Million Six Hundred Thousand
Dollars ($6,600,000.00) for the benefit of Q Burke Phase VIII to satisfy
approximately Three Million Six Hundred Thousand Dollars ($3,600,000.00) in
contractor claims against the Q Burke Phase VIII project and a Three Million
Dollars ($3,000,000.00) obligation due to Burke Mountain Academy or its related
entities. It is the Receiver’s intent, subject to the approval of the District
Court in the SEC Action, to provide Q Burke Phase VIII with (i) the proceeds of
the sale of Q Burke Mountain Resort, LLC, which was not an asset of any of the
partnerships; and (ii) a release of all claims by the other Receivership
Entities to the extent that any of their funds were used in any way in
connection with Q Burke Phase VIII.
vi.    Subject to the provisions of Section 8 of this Agreement, the Receiver
shall hold Ten Million Dollars ($10,000,000.00) in a separate interest-bearing
trust account to be paid to up to twenty (20) Q Burke Phase VIII Investors who
are not eligible to apply for permanent residency through the United States
Citizenship and Immigration Services’ EB-5 Immigrant Investor Program for
failure of the Q Burke Phase VIII project to create the requisite number of jobs
in the United States, thereby entitling such Investors to a return of their Five
Hundred Thousand Dollar ($500,000.00) principal investment, subject, however, to
Section 5(d)(iii), Section 7(c), and Section 8 of this Agreement.
Notwithstanding this provision, the Receiver shall continue to use his best
efforts to facilitate the creation of the jobs required under the United States
Citizenship and Immigration Services’ EB-5 Immigrant Investor Program. An
Investor who withdraws his or her I-526 and/or I-829 petition, or whose I-526
and/or I-829 petition is denied for any reason other than a determination that
the Q Burke Phase VIII project has not created a sufficient number of jobs,
shall not be entitled to payment pursuant to this Section, but will be entitled
to maintain their partnership interest in Q Burke Phase VIII. Pursuant to
Section 8 of this Agreement, Raymond James shall be entitled to a refund of all
sums not required to be expended for this purpose. All interest accrued on this
escrow account, if any, shall be for the benefit of Raymond James.
vii.    The Receiver shall use up to One Million Dollars ($1,000,000.00),
separate and apart from the funds held in escrow pursuant to section 3(d)(vi)
above, to refund the Five Hundred Thousand Dollar ($500,000.00) principal
investments to the two (2) Investors in Q Burke Phase VIII whose I-526 petitions
were denied prior to the date of the SEC Action, subject, however, to Section
5(d)(iii), Section 7(c), and Section 8 of this Agreement.
viii.    The Receiver shall use Twenty Five Million Dollars ($25,000,000.00) to
establish a fund (the “Attorneys’ Fund”) to reimburse costs and compensate the
plaintiffs’ attorneys in the Investor Class Action, the Other Investor Actions,
or who otherwise claim to represent Investors, subject, however, to the approval
of the District Court in the SEC Action. The Attorneys’ Fund shall be placed in
an interest-bearing account with interest distributed pro-rata when the
Attorneys’ Fund is distributed. The Receiver supports, and Raymond James agrees
not to oppose or otherwise object to, the application by Class Counsel and the
other plaintiffs’ attorneys for the award of attorneys’ fees and expenses in an
aggregate amount not to exceed Twenty Five Million Dollars ($25,000,000.00).
Notwithstanding the foregoing, in the event that the District


6



--------------------------------------------------------------------------------




Court in the SEC Action approves a total amount to be disbursed from the
Attorneys’ Fund that is less than the full amount held in the Attorneys’ Fund,
that difference shall be promptly disbursed as follows: Seventy Five Percent
(75%) to Raymond James; Twenty Five Percent (25%) to the Receiver to be used for
the benefit of the Receivership Estate.
e.    Remaining Balance. Notwithstanding the specific uses of the Settlement
Amount delineated above, for good cause shown, the Receiver reserves the right
to exercise his professional judgment and deviate from the uses delineated in
Sections 3(d)(i), 3(d)(ii), 3(d)(iii), and 3(d)(v), 3(d)(vii) above in the event
such uses prove to be impossible, impracticable, unnecessary, or not in the best
interests of the Investors and the Receivership Estate, subject to approval by
the District Court in the SEC Action; provided, however, that any such deviation
shall not in any way impair any of Raymond James’ rights under this Agreement,
including the full force and effect of the Bar Order and the enforceability of
any Investor Releases or assignments provided for herein. The Receiver does not
have the right to deviate from the uses delineated in Sections 3(d)(iv),
3(d)(vi), or 3(d)(viii) above, unless otherwise approved by the District Court
in the SEC Action and provided that it does not impair the releases or
assignments given to Raymond James hereunder or the scope and validity of the
Bar Order. Any unused or excess funds, or savings from the above uses, of the
Settlement Amount shall be utilized by the Receiver for general cash flow
purposes for the benefit of the Receivership Estate, subject to the approval by
the District Court in the SEC Action.
4.
APPROVAL OF THE SETTLEMENT BY THE COURT.

a.    Request for Approval. No later than ten (10) days after the occurrence of
the Execution Date, the Receiver shall file a motion with the District Court
(the “Settlement Motion”) requesting approval of this Agreement and entry of the
Preliminary Approval Order and Bar Order.
b.    Contents of Settlement Motion. The Receiver shall request in the
Settlement Motion (i) entry of the Preliminary Approval Order substantially in
form and substance as Exhibit A to this Agreement; (ii) entry of the Bar Order
substantially in form and substance as Exhibit B to this Agreement; (iii) and
approval of the notice attached as Exhibit “C,” and of the form and content, and
the manner and method of publication, of the notice. All costs of notice and
distribution pursuant to this Agreement shall be borne by the Receivership
Estate. The Settlement Motion shall also seek to stay the Receiver Action, the
Investor Class Action and all Other Investor Actions solely as against Raymond
James and the Raymond James Released Parties, including all discovery from or to
Raymond James and the Raymond James Released Parties, provided that such stay
shall not preclude the parties in such actions from obtaining necessary
documents or calling Raymond James or its representatives as witnesses with
respect to any claims asserted by the Receiver or Class Counsel against other
parties.
c.    Service and Publication of Notice. The Receiver shall use best efforts to
provide good and sufficient notice of this Agreement, the Settlement Motion, and
the deadline to object to approval of this Agreement and the Bar Order.


7



--------------------------------------------------------------------------------




5.
RELEASES.

a.    Partial Release of Raymond James upon Initial Settlement Payment: Upon
Raymond James’ payment of the Initial Settlement Payment, and without the need
for the execution and delivery of additional documentation or the entry of any
additional orders of the District Court in the SEC Action, except as expressly
provided in this Agreement, the Receiver, on behalf of the Receivership
Entities, shall irrevocably and unconditionally, waive, release, acquit and
discharge Raymond James, its parent, affiliate, and subsidiary companies, all
current, former and future employees, agents, attorneys, officers and directors,
and consultants, including without limitation Frank Amigo and Joel N. Burstein,
and each of its members, managers, principals, associates, representatives,
distributors, distributees, attorneys, trustees, and general and limited
partners and each of their respective administrators, heirs, beneficiaries,
assigns, predecessors, predecessors in interest, successors, and successors in
interest (collectively, the “Raymond James Released Parties”) from any and all
claims, actions, causes of action, liabilities, obligations, rights, suits,
accounts, covenants, contracts, agreements, promises, damages, judgments,
claims, debts, encumbrances, liens, remedies and demands, of any and every kind,
character or nature whatsoever (including unknown claims), whether liquidated or
unliquidated, asserted or unasserted, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, now existing or hereafter arising, in
law, at equity or otherwise, which the Receivership Entities, or any of them, or
anyone claiming through them, on their behalf or for their benefit, may have or
claim to have, now or in the future, against the Raymond James Released Parties
that are based upon, relate to, or arise out of Stateside Phase VI and/or
Biomedical Phase VII, including but not limited to such claims made in the
Receiver’s Action. Notwithstanding anything contained in this Section 5(a) or
elsewhere contained in this Agreement to the contrary, the release provided in
this Section 5(a) is not intended to release, nor shall it have the effect of
releasing, Raymond James from any other claims brought by the Receiver, or
brought by plaintiffs in any other action, including without limitation the
Investor Class Action or the Other Investor Actions unless and until the Bar
Order becomes Final as provided for herein. Notwithstanding anything contained
in this Section 5(a) or elsewhere contained in this Agreement to the contrary,
the foregoing is not intended to release, nor shall it have the effect of
releasing, Raymond James from the performance of its obligations in accordance
with this Agreement. Notwithstanding anything contained in this Section 5(a) or
elsewhere contained in this Agreement to the contrary, the foregoing is not
intended to release, nor shall it have the effect of releasing, Quiros and/or
any other person, entity, or financial institution (other than the Raymond James
Released Parties) in any manner whatsoever, and, for the avoidance of doubt and
not by way of limitation, the Receiver expressly preserves all claims and causes
of action he may have against Quiros and any other party or financial
institution, including but not limited to other defendants in the SEC Action,
the Receiver’s Action, the Investor Class Action, or the Other Investor Actions.
Notwithstanding anything contained in this Section 5(a) or elsewhere contained
in this Agreement to the contrary, the foregoing is not intended to release, nor
shall it have the effect of releasing, claims of any federal or state
governmental bodies or agencies, including but not limited to the claims brought
by and belonging to the SEC in the SEC Action.
b.    Full Release of Raymond James upon Final Settlement Payment: Upon the
occurrence of the Effective Date and the payment of the Settlement Amount, and
without the need for the execution and delivery of additional documentation or
the entry of any additional orders of


8



--------------------------------------------------------------------------------




the District Court in the SEC Action, except as expressly provided in this
Agreement, the Receiver, on behalf of the Receivership Entities, shall
irrevocably and unconditionally, fully, finally and forever waive, release,
acquit and discharge the Raymond James Released Parties from any and all claims,
actions, causes of action, liabilities, obligations, rights, suits, accounts,
covenants, contracts, agreements, promises, damages, judgments, claims, debts,
encumbrances, liens, remedies and demands, of any and every kind, character or
nature whatsoever (including unknown claims), whether liquidated or
unliquidated, asserted or unasserted, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, now existing or hereafter arising, in
law, at equity or otherwise, which the Receivership Entities, or any of them, or
anyone claiming through them, on their behalf or for their benefit, may have or
claim to have, now or in the future, against Raymond James that are based upon,
relate to, or arise out of, in connection with or pertain to the SEC Action, the
Receiver’s Action, and the Investor Class Action, including the parties,
allegations, and issues in said actions. Notwithstanding anything contained in
this Section 5(b) or elsewhere contained in this Agreement to the contrary, the
foregoing is not intended to release, nor shall it have the effect of releasing,
Raymond James from the performance of its obligations in accordance with this
Agreement. Notwithstanding anything contained in this Section 5(b) or elsewhere
contained in this Agreement to the contrary, the foregoing is not intended to
release, nor shall it have the effect of releasing, Quiros and any other party
or financial institution (other than the Raymond James Released Parties) in any
manner whatsoever, and, for the avoidance of doubt and not by way of limitation,
the Receiver expressly preserves all claims and causes of action he may have
against Quiros and/or any other person, entity, or financial institution,
including but not limited to other defendants in the SEC Action, the Receiver’s
Action, the Investor Class Action, or the Other Investor Actions.
Notwithstanding anything contained in this Section 5(b) or elsewhere contained
in this Agreement to the contrary, the foregoing is not intended to release, nor
shall it have the effect of releasing, claims of any federal or state
governmental bodies or agencies, including but not limited to the claims brought
by and belonging to the SEC in the SEC Action.
c.    Release of Receiver: Upon the payment of the Settlement Amount, and
without the need for the execution and delivery of additional documentation or
the entry of any additional orders of the court in the SEC Action, except as
expressly provided in this Agreement, the Raymond James Released Parties shall
irrevocably and unconditionally, fully, finally and forever waive, release,
acquit and discharge each and every one of the Receivership Entities, and the
Receiver and his agents and counsel, from any and all claims, actions, causes of
action, liabilities, obligations, rights, suits, accounts, covenants, contracts,
agreements, promises, damages, judgments, claims, debts, encumbrances, liens,
remedies and demands, of any and every kind, character or nature whatsoever
(including unknown claims), whether liquidated or unliquidated, asserted or
unasserted, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, now existing or hereafter arising, in law, at equity or
otherwise, which the Raymond James Released Parties, and their affiliates,
subsidiaries, and assigns, or any of them, or anyone claiming through them, on
their behalf or for their benefit may have or claim to have, now or in the
future, against the Receiver and his agents and counsel that are based upon,
relate to, or arise out of, in connection with or pertain to the SEC Action, the
Receiver’s Action, and the Investor Class Action, including the parties,
allegations, and issues in said actions. Notwithstanding anything contained in
this Section 5(c) or elsewhere contained in this Agreement to the contrary, the
foregoing is not intended to release, nor shall it have the effect of releasing,
the Receiver from the performance of his obligations in


9



--------------------------------------------------------------------------------




accordance with this Agreement. Notwithstanding anything contained in this
Section 5(c) or elsewhere contained in this Agreement to the contrary, the
foregoing is not intended to release, nor shall it have the effect of releasing,
any person other than the Receiver, his agents, counsel, and the Receivership
Entities in any manner whatsoever, and, for the avoidance of doubt and not by
way of limitation, the Raymond James Released Parties expressly preserve all
claims and causes of action they may have against any other person.
d.     Investor Releases:
i.    Suites Phase I Investors. As a condition precedent to the receipt of funds
pursuant to Section 3(d)(i) of this Agreement, Suites Phase I Investors must
first execute a release of all claims in favor of the Raymond James Released
Parties, the Receiver, and the Receivership Estate in the form attached hereto
as Exhibit “D” (the “Investor Release”). The Receiver shall not disburse funds
to a Suites Phase I Investor pursuant to Section 3(d)(i) unless such Investor
first executes the Investor Release.
ii.    Biomedical Phase VII Investors. As a condition precedent to the receipt
of funds pursuant to Section 3(d)(iv) of this Agreement, Biomedical Phase VII
Investors must first execute an Investor Release of all claims in favor of the
Raymond James Released Parties, the Receiver, and the Receivership Estate in the
form attached hereto as Exhibit “E” (the “Phase VII and VIII Investor Release”).
The Phase VII and VIII Investor Release shall also contain a covenant not to sue
or make claims against the Receiver and/or the Receivership Entities for any
claim that is in any way connected with, related to, or arising out of such
Investor’s participation in Biomedical Phase VII, except as provided in this
Section 5(d)(ii). The Receiver shall not disburse funds pursuant to this
Agreement to a Biomedical Phase VII Investor pursuant to Section 3(d)(iv) unless
such Investor first executes the Biomedical Phase VII Investor Release. All
Biomedical Phase VII Investors receiving funds pursuant to Section 3(d)(iv) of
this Agreement shall be permitted to make a claim in the Receivership Estate for
the amount of their administrative fee payment (up to, but not exceeding, Fifty
Thousand Dollars ($50,000.00)).
iii.    Q Burke Phase VIII Investors. As a condition precedent to the receipt of
funds pursuant to Sections 3(d)(vi) and 3(d)(vii) of this Agreement, the Q Burke
Phase VIII Investors who will be receiving a refund of their Five Hundred
Thousand Dollar ($500,000.00) principal investments must first execute a Phase
VII and VIII Investor Release (Exhibit “E”) of all claims in favor of the
Raymond James Released Parties, the Receiver, and the Receivership Estate,
except as provided in this Section 5(d)(iii). The Receiver shall not disburse
funds to a Q Burke Phase VIII Investor pursuant to Section 3(d)(vi) or 3(d)(vii)
unless such Investor first executes the Investor Release. All Q Burke Phase VIII
Investors receiving funds pursuant to Section 3(d)(vi) and 3(d)(vii) of this
Agreement shall be permitted to make a claim in the Receivership Estate for the
amount of their administrative fee payment (up to, but not exceeding, Fifty
Thousand Dollars ($50,000.00)), but such claims shall be paid solely from the
net proceeds (as defined in Section 6(b) below) of the sale of their respective
right to receive proceeds from their interests in Q Burke Phase VIII’s property
and, thereafter, the Q Burke Phase VIII Investors’ claim to an administrative
fee payment shall be deemed satisfied.


10



--------------------------------------------------------------------------------




iv.    If any Investor in Suites Phase I or Biomedical Phase VII does not sign
the Investor Release or the Biomedical Phase VII Investor Release (as required)
within eighteen (18) months after the Bar Order becomes Final, that Investor
shall not be entitled to receive payments provided for by this Agreement, and
the amounts allocated to be paid to that Investor shall be returned to Raymond
James within twenty (20) days thereafter, along with accrued interest, if any.
6.
ASSIGNMENT OF PROCEEDS1 

a.    Litigation and Other Recoveries. In accordance with the consideration
received under this Agreement, the Receiver shall assign to Raymond James the
right to receive Seventy Five Percent (75%) of all net proceeds (as defined in
Section 6(b) below) recovered from litigation brought by or on behalf of the
Receiver or the Receivership Entities against third parties or otherwise
obtained by the Receiver from third parties by executing a Partial Assignment of
Proceeds in substantially the same form as the attached Exhibit “F”. The
Assignment of Proceeds in this Section 6(a) shall exclude (a) revenues paid to
the Receiver in the ordinary course of operations of the Receivership Entities;
(b) proceeds of settlements or judgments obtained by Investors (or some of them)
but disbursed by the Receiver on their behalf; and (c) disgorgement proceeds of
any kind (including but not limited to cash, real property, personal property,
notes, bonds, stocks, or any other asset whatsoever) obtained by the SEC but
given to the Receiver to disburse. The Assignment of Proceeds in this Section
6(a) shall also provide that any resort or mountain related assets used in the
operation of the Jay Peak Resort or the Burke Mountain Hotel are excluded;
Raymond James shall have no claim whatsoever to any such excluded assets or the
proceeds thereof. To the extent that the Receiver recovers funds subject to the
Assignment of Proceeds in this Section 6(a) before Raymond James has made the
Final Settlement Payment, the Receiver reserves the right to either escrow
Seventy Five Percent (75%) of such funds until the Final Settlement Payment has
been made or to allow Raymond James to receive an offset from the Final
Settlement Payment based on such recoveries (e.g., if Raymond James is entitled
to receive One Million Dollars ($1,000,000.00) under this Section for recoveries
the Receiver obtained before Raymond James makes the Final Settlement Payment,
and the Receiver elects not to escrow such amount, the Final Settlement Payment
shall be reduced by One Million Dollars ($1,000,000.00). Any amounts due to
Raymond James pursuant to this Section for recoveries obtained by the Receiver
after Raymond James has made the Final Settlement Payment shall become payable
by the Receiver within ninety (90) days after he has received the recovery. In
connection with Raymond James’ rights under this Section 6(a), the Receiver
agrees that he shall use his best efforts and pursue litigation and other
recoveries under this Section 6(a) in good faith. The Receiver further agrees to
advise Raymond James prior to settling any claims for such recoveries, consult
quarterly with Raymond James regarding the status of the Receiver’s attempts to
recover such proceeds, and provide Raymond James with an annual report of the
Receiver’s attempts to recover such proceeds. Nothing in this Section 6(a),
however, shall impact the Receiver’s independence or ability to exercise his
business judgment in deciding whether or not to pursue and/or settle any claims
or recoveries. The Receiver


__________________
1 The Receiver will cooperate in executing any documents that Raymond James
reasonably requires in order to perfect its interest in this partial assignment
of proceeds, including but not limited to a UCC-1 Financing Statement.


11



--------------------------------------------------------------------------------




hereby represents and warrants that he has not assigned any claims belonging to
the Receivership Estate or any of the Receivership Entities, or proceeds of such
claims, nor has he entered into any sharing agreements regarding such claims,
and will not do so without written consent from Raymond James. Notwithstanding
anything in this Agreement or under applicable legal doctrine, Raymond James
shall not have any standing or other right to appear and be heard in connection
with the administration of the Receivership Estate or the Receiver’s pursuit of
any claims or recoveries, except to the extent necessary to protect Raymond
James’ rights under this Agreement. For purposes of clarity, Raymond James’ sole
right under this Section 6(a) is the right to receive a percentage of net
proceeds, pursuant to the provisions set forth herein.
b.    As used in this Agreement, the term “net proceeds” means the amounts
remaining from the recoveries of the Receiver, whether by litigation or
otherwise, after payment of all legitimate business expenses, including but not
limited to, all liens, encumbrances and other valid interests, attorneys’ fees,
Receiver’s fees, and other costs and expenses incurred in connection with
obtaining such proceeds.
7.
ASSIGNMENT OF INVESTOR INTERESTS

a.    Suites Phase I Investors. As a condition precedent to the receipt of funds
pursuant to Section 3(d)(i) of this Agreement, in addition to executing the
Investor Release, the Suites Phase I Investors who receive funds must assign to
the Receiver any interest they may have had, or still have, in and to the Tram
Haus Lodge by executing an Assignment of Limited Partnership Interest in
substantially the same form as the attached Exhibit “G”. The Receiver shall not
disburse funds to a Suites Phase I Investor pursuant to Section 3(d)(i) unless
such Investor first executes an Assignment of Limited Partnership Interest.
b.    Biomedical Phase VII Investors. As a condition precedent to the receipt of
funds pursuant to Sections 3(d)(iv) of this Agreement, in addition to executing
the Phase VII and VIII Investor Release, the Biomedical Phase VII Investors who
are eligible to receive funds as provided for hereunder must assign to the
Receiver any interest they have in Biomedical Phase VII by executing an
Assignment in substantially the same form as the attached Exhibit “H.” The
Receiver shall not disburse funds to a Biomedical Phase VII Investor pursuant to
Section 3(d)(iv) unless such Investor first executes the Assignment and the
Phase VII and VIII Investor Release. The Assignment shall conform to the
provisions of Section 5(d)(ii) above.
c.    Q Burke Phase VIII Investors. As a condition precedent to the receipt of
funds pursuant to Sections 3(d)(vi) and 3(d)(vii) of this Agreement, in addition
to executing the Phase VII and VIII Investor Release, the Q Burke Phase VIII
Investors who receive funds must assign to Raymond James, certifying that they
have not placed any liens and encumbrances, and that they are not aware of any
liens or encumbrances (other than those provided by this Section), their
respective right to receive proceeds from their interests in Q Burke Phase VIII
by executing an Assignment of Proceeds in substantially the same form as the
attached Exhibit “I”. The Receiver shall not disburse funds to a Q Burke Phase
VIII Investor pursuant to Sections 3(d)(vi) and 3(d)(vii) unless such Investor
executes an Assignment of Proceeds. The Assignment of Proceeds shall conform to
Section 5(d)(iii) above. Subject to the terms of Section 5(d)(iii) above,
Raymond James shall be entitled to receive all proceeds to the fullest extent of
the Investor’s Q Burke Phase VIII


12



--------------------------------------------------------------------------------




partnership interests, with no exclusions or offsets that are not applied to all
other Q Burke Phase VIII Investors.
8.
Q BURKE PHASE VIII ESCROW

Raymond James shall receive a refund of any funds held in escrow pursuant to
Section 3(d)(vi) that are not required to be paid to a Q Burke Phase VIII
Investor pursuant to this Agreement. Any portion of the escrow held by the
Receiver that is not returned to Q Burke Phase VIII Investors pursuant to this
Agreement within four (4) years after the Bar Order becomes Final (subject to
extension by the District Court in the SEC Action for good cause shown) shall be
remitted to Raymond James, along with interest earned on the amount held in
escrow, if any. The Receiver shall consult quarterly with Raymond James and
provide annual reports to Raymond James detailing the amount held in escrow, the
amounts distributed, and releases obtained pursuant to Section 5(d)(iii), and
the status of job creation for the Q Burke Phase VIII project.
9.
STAY AND DISMISSAL OF ACTIONS

a.    Stay of Actions. The Preliminary Approval Order shall (i) stay the
Receiver’s Action, the Investor Class Action, and the Other Investor Actions as
to Raymond James and Burstein; and (ii) provide that, in the event that the Bar
Order is vacated, reversed, or modified in any way, and the stays are lifted,
discovery will be reopened in the Receiver’s Action in order that Raymond James
and the Receiver will not have been prejudiced by the stay. In the event that
the Bar Order is vacated, reversed, or modified in any way, and the stay in the
Investor Class Action is lifted, Class Counsel and Raymond James agree that
discovery will be reopened in the Investor Class Action in order that neither
party will have been prejudiced by the stay.
b.    Dismissal of the Receiver’s Action and the Investor Class Action. Within
ten (10) days after the Bar Order becomes Final, (i) the Receiver shall dismiss
with prejudice Raymond James and Burstein from the Receiver’s Action; and (ii)
Class Counsel shall, with Raymond James’ cooperation, submit to the District
Court in the Investor Class Action a stipulation of dismissal, which dismisses
the claims against Raymond James and Burstein with prejudice and which attaches
this Agreement, the Preliminary Approval Order, the Bar Order, and a proposed
order in the form attached hereto as Exhibit “J” (entry of the order being
referred to as the “Investor Class Action Dismissal”).
10.
DISTRIBUTION OF ATTORNEYS’ FUND

a.    The Attorneys’ Fund established by Section 3(d)(viii) shall be distributed
in accordance with the following provisions except to the extent as the District
Court in the SEC Action shall otherwise direct:
i.    Within thirty (30) days after the Preliminary Approval Order, all
attorneys wishing to seek compensation from the Attorneys’ Fund for services
rendered on behalf of Investors must serve the Receiver, Class Counsel, and
counsel to Raymond James a claim for compensation in substantially the same form
as the Attorney Claim Form attached hereto as Exhibit “K” (the “Attorney Claim
Form”) and file with the District Court in the SEC Action a Notice of


13



--------------------------------------------------------------------------------




Service of Attorney Claim Form in substantially the same form as the Notice of
Service of Attorney Claim Form attached hereto as Exhibit “L”. Failure of an
attorney to submit an Attorney Claim Form and file a Notice of Service of
Attorney Claim Form within such time period shall bar compensation from the
Attorneys’ Fund.
ii.    Class Counsel shall confer with all attorneys who submitted Attorney
Claim Forms (the “Fee Claimants”) in good faith and attempt to agree on the
allocation of the Attorneys’ Fund among all Fee Claimants. If Class Counsel and
all Fee Claimants agree to the allocation of the Attorneys’ Fund, they shall so
notify the Receiver and the District Court in the SEC Action of the proposed
allocation of funds among the Fee Claimants and, if approved by the District
Court in the SEC Action, the Receiver shall disburse the Attorneys’ Fund in
accordance with the Court’s order, subject to Section 10(iv) below.
iii.    If Class Counsel and the Fee Claimants are unable to reach agreement as
to the allocation of the Attorneys’ Fund on or before the objection deadline
established by the Court in the notice (a draft of which is attached hereto as
Exhibit C), Class Counsel joined with the Fee Claimants who have reached
agreement on the one hand, and severally those Fee Claimants who have not
reached agreement on the other hand, shall file motions for attorneys’ fees
before the District Court in the SEC Action, and the District Court in the SEC
Action shall establish the distribution scheme for the Attorneys’ Fund.
iv.    Notwithstanding any other provisions in this Agreement, the Receiver
shall not disburse any monies held in the Attorneys’ Fund until the Preliminary
Approval Order, the Bar Order, and the Investor Class Action Dismissal are all
Final.
v.    No attorneys shall be entitled to further compensation from the
Receivership Estate or Raymond James relating to any claims against Raymond
James.
vi.    Consistent with Section 15(i), the resolution of the distribution of the
Attorneys’ Fund shall have no effect on the other terms of this Agreement. All
other terms of this Agreement shall remain in full force and effect irrespective
of any objections regarding the distribution of the Attorneys’ Fund and
irrespective of any decision by the District Court in the SEC Action regarding
the disbursement of the Attorneys’ Fund pursuant to any agreement, any motion
for attorneys’ fees, or the terms provided for hereunder.
11.
REVERSAL, VACATION OR MODIFICATION

In the event that the Bar Order is vacated, reversed on appeal, or modified in
any manner such that it no longer bars the commencement or continuation of any
and all civil actions against the Raymond James Released Parties or as otherwise
more fully described in the Bar Order with respect to the events and occurrences
underlying the claims in the SEC Action, the Receiver’s Action, the Investor
Class Action or the Other Investor Actions, then:
a.    The Receiver shall be bound by the release set forth in Section 5(a) of
this Agreement.


14



--------------------------------------------------------------------------------




b.    The Receiver shall be bound by the Assignment of Proceeds of Sale executed
by the Receiver pursuant to Section 6(a) of this Agreement.
c.    Any Investor who has accepted payment and signed a release pursuant to
this Agreement shall be bound by the release.
d.    With respect to any Investor for whom Raymond James succeeded to that
Investor’s interest or received an Assignment of Proceeds from that Investor,
such succession or assignment shall be valid and enforceable (as limited by the
Assignment of Proceeds).
e.    To the extent that any funds remain in the Biomedical Phase VII escrow
account, such funds shall be returned to Raymond James, with all accrued
interest, if any, within thirty (30) days.
f.    As separate consideration for the immediate funding pursuant to Sections
3(d)(ii), 3(d)(iii), and 3(d)(iv) to satisfy trade debt on the Jay Peak Resort
and Burke Mountain Hotel to meet the needs for Stateside Phase VI, and to allow
the immediate return of funds to Biomedical Phase VII Investors:
i.    Raymond James shall be entitled to a set-off of the total amount of Five
Million One Hundred Thousand Dollars ($5,100,000.00) paid pursuant to Section
3(d)(ii) in any actions relating to Hotel Phase I, Hotel Phase II, Penthouse
Phase III, Golf and Mountain Phase IV, Lodge and Townhouses Phase V, and
Stateside Phase VI. Such set-off shall be made equitably in proportion to the
amount by which each phase benefited from the payment, and shall be deducted
before and not be subject to trebling or punitive damages in any judgment
against Raymond James related to Hotel Phase I, Hotel Phase II, Penthouse Phase
III, Golf and Mountain Phase IV, Lodge and Townhouses Phase V, and Stateside
Phase VI.
ii.    Raymond James shall be entitled to a set-off of the total amount of
Nineteen Million Six Hundred Eighty Seven Thousand Dollars ($19,687,000.00) paid
pursuant to Section 3(d)(iii) in any actions relating to Stateside Phase VI. In
addition, such funds paid pursuant to Sections 3(d)(iii) shall be deducted and
not subject to trebling or punitive damages in any judgment against Raymond
James related to Stateside Phase VI.
iii.    To the extent that funds were paid to Biomedical Phase VII Investors
pursuant to this Agreement, Raymond James shall be entitled to a set-off of the
total amount paid pursuant to Section 3(d)(iv) in any actions relating to
Biomedical Phase VII. In addition, such funds paid pursuant to Section 3(d)(iv)
shall be deducted and not subject to trebling or punitive damages in any
judgment against Raymond James related to Biomedical Phase VII.
12.
REPRESENTATIONS AND WARRANTIES

a.Representation and Warranties of Raymond James. Raymond James hereby
represents and warrants that as of the Effective Date: (a) it is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with all requisite power


15



--------------------------------------------------------------------------------




and authority to carry on the business in which it is engaged, to own the
properties it owns, to execute this Agreement and to consummate the transactions
contemplated hereby; (b) it has full requisite power and authority to execute
and deliver and to perform its obligations under this Agreement, and the
execution, delivery and performance hereof, and the instruments and documents
required to be executed by it in connection herewith (i) have been duly and
validly authorized by it and (ii) are not in contravention of its organizational
documents or any material agreements specifically applicable to it; (c) no
proceeding, litigation or adversary proceeding before any court, arbitrator or
administrative or governmental body is pending against it which would materially
and adversely affect its ability to enter into this Agreement or to perform its
obligations hereunder; (d) it will pursue the approval of this Agreement,
including entry of the Preliminary Approval Order and Bar Order and Investor
Class Action Dismissal, in good faith and using its best efforts; and (e) it
will perform the obligations created by this Agreement and cooperate with the
Receiver and Class Counsel in good faith regarding this Agreement.
b.Representation and Warranties of the Receiver. The Receiver hereby represents
and warrants that as of the Effective Date: (a) subject to the entry of the
Preliminary Approval Order and Bar Order, he has the power and authority to bind
the applicable Receivership Entities to the terms of this Agreement or otherwise
has been duly authorized to execute and deliver this Agreement on their behalf;
(b) the Receiver will pursue the approval of this Agreement, including entry of
the Preliminary Approval Order and Bar Order and Investor Class Action
Dismissal, in good faith and using his best efforts; (c) he will perform the
obligations created by this Agreement and cooperate with Raymond James and Class
Counsel in good faith regarding this Agreement; and (d) he has, or has caused to
be conducted by his counsel or other persons under his control, conducted a
reasonably diligent search of the records of the Receivership Entities to
ascertain the EB-5 investors and creditors of each of the Receivership Entities.
c.Representation and Warranties of Class Counsel. Class Counsel hereby
represents and warrants that as of the Effective Date: (a) they are authorized
to enter into this Agreement; (b) they will pursue the approval of this
Agreement, including entry of the Preliminary Approval Order and Bar Order and
Investor Class Action Dismissal, in good faith and using their best efforts; and
(c) they will perform the obligations created by this Agreement and cooperate
with the Receiver and Raymond James in good faith regarding this Agreement.
13.
COVENANTS

a.    Covenants of Raymond James. Raymond James hereby covenants and agrees that
it shall take all actions reasonably necessary to obtain (and shall take no
action to impede or preclude) the entry of the Preliminary Approval Order and
Bar Order and Investor Class Action Dismissal and the implementation of this
Agreement.
b.    Covenants of the Receiver. The Receiver, for himself and, as applicable,
on behalf of the Receivership Entities, hereby covenants and agrees that he
shall take, and shall cause the Receivership Entities to take, all actions
reasonably necessary to obtain (and shall take no action


16



--------------------------------------------------------------------------------




to impede or preclude) the entry of the Preliminary Approval Order and the Bar
Order and Investor Class Action Dismissal, including, without limitation,
performing the obligations set forth in Section 4 of this Agreement. The
Receiver, for himself and, as applicable, on behalf of the Receivership
Entities, hereby covenants and agrees that he shall take, and shall cause the
Receivership Entities to take, all actions reasonably necessary to enforce and
carry out the Preliminary Approval Order and/or Bar Order, including cooperating
in any efforts by Raymond James to enforce the Preliminary Approval Order and/or
Bar Order.
c.    Covenants of Class Counsel. Class Counsel hereby covenant and agree that
they shall take all actions reasonably necessary to obtain (and shall take no
action to impede or preclude) the entry of the Preliminary Approval Order and
Bar Order and Investor Class Action Dismissal and the implementation of this
Agreement. Class Counsel hereby covenant and agree that they shall take all
actions reasonably necessary to enforce and carry out the Preliminary Approval
Order and Bar Order, including cooperating in any efforts by Raymond James to
enforce the Preliminary Approval Order and/or Bar Order.
14.    VERMONT SETTLEMENT FUNDS.
a.    Retention of Certain Payments. Irrespective of whether the Effective Date
occurs, the Receiver is entitled to retain the Vermont Settlement Funds and use
them to pay contractor claims or expenses related to Stateside Phase VI, subject
to the approval of the VDFR.
15.
MISCELLANEOUS.

a.    Amendments. This Agreement may not be modified, amended or supplemented
except by a written agreement executed by each Party to be affected by such
modification, amendment or supplement, and approved by the District Court in the
SEC Action.
b.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties, the Receivership Estates, and their respective
heirs, executors, administrators, successors, and assigns, including without
limitation upon any successor receiver in the SEC Action, or any trustee,
custodian, or other estate representative appointed in a case under title 11 of
the United States Code.
c.    No Admission of Liability; No Estoppel Effect. The execution of this
Agreement is not intended to be, nor shall it be construed as, an admission or
evidence in any pending or subsequent suit, action, proceeding or dispute of any
liability, wrongdoing, or obligation whatsoever (including as to the merits of
any claim or defense) by any Party to any other Party or any other Person with
respect to any of the matters addressed in this Agreement. None of this
Agreement, the settlement or any act performed or document executed pursuant to
or in furtherance of this Agreement or the settlement: (i) is or may be deemed
to be or may be used as an admission or evidence of the validity of any claim,
or any allegation made against Raymond James; (ii) is or may be deemed to be or
may be used as an admission or evidence of any liability, fault or omission of
Raymond James, in any civil, criminal or administrative proceeding in any court,
administrative agency or other tribunal; or (iii) is or may be deemed to be or
used as admission or evidence of or


17



--------------------------------------------------------------------------------




have any evidentiary, res judicata, or collateral estoppel effect on the
Receiver’s or Class Counsel’s ability to assert claims, as applicable, against
any party other than the Raymond James Released Parties. None of this Agreement,
the settlement, or any act performed or document executed pursuant to or in
furtherance of this Agreement or the settlement shall be admissible in any
proceeding for any purposes, except in the SEC Action, and except that Raymond
James may file this Agreement in any action for any purpose, including but not
limited to support a defense or counterclaim based on the principles of res
judicata, collateral estoppel, release, good faith settlement, judgment bar or
reduction or any other theory of claim preclusion or issue preclusion or similar
defense of counterclaim.
d.    Good Faith Negotiations. The Parties further recognize and acknowledge
that each of the Parties hereto is represented by counsel, and such Party
received independent legal advice with respect to the advisability of entering
into this Agreement. Each of the Parties acknowledges that the negotiations
leading up to this Agreement were conducted regularly, at arm’s length, and in
good faith; this Agreement is made and executed by and of each Party’s own free
will; that each Party knows all of the relevant facts and his or its rights in
connection therewith; and that he or it has not been improperly influenced or
induced to make this settlement as a result of any act or action on the part of
any party or employee, agent, attorney or representative of any party to this
Agreement. The Parties further acknowledge that they entered into this Agreement
because of their desire to avoid the further expense and inconvenience of
litigation and other disputes, and to compromise permanently and settle the
claims between the Parties that are settled by the execution of this Agreement.
e.    Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended or shall be construed to confer upon, or to give to, any person
other than the Parties hereto and the Raymond James Released Parties (to the
extent of the Bar Order, the releases, and dismissals) any right, remedy or
claim under or by reason of this Agreement or any covenant, condition or
stipulation thereof, and the covenants, stipulations and agreements contained in
this Agreement are and shall be for the sole and exclusive benefit of the
Parties hereto and their respective successors and assigns. For the avoidance of
doubt, only the signatories hereto and the beneficiaries hereof may seek to
enforce this Agreement.
f.    Governing Law; Retention of Jurisdiction; Service of Process. This
Agreement shall be governed by and construed in accordance with the federal law,
and, to the extent not applicable, with the internal laws of the State of
Florida, without giving effect to any principles of conflicts of law. By its
execution and delivery of this Agreement, each of the Parties hereby irrevocably
and unconditionally agrees that any legal action, suit or proceeding between the
Parties with respect to any matter under or arising out of or in connection with
this Agreement or for recognition or enforcement of any judgment rendered in any
such action, suit or proceeding, shall be brought in the District Court in the
SEC Action, and by execution and delivery of this Agreement, each Party hereby
irrevocably accepts and submits itself to the jurisdiction of such court,
generally and unconditionally, with respect to any such action, suit or
proceeding. In the event any such action, suit or proceeding is commenced, the
Parties hereby agree and consent that service of process may be made, and
personal jurisdiction over any Party hereto in any such action, suit or
proceeding may be obtained, by service of a copy of the summons, complaint and
other pleadings required to


18



--------------------------------------------------------------------------------




commence such action, suit or proceeding upon the Party at the address of such
Party set forth in Section 15(l) hereof.
g.    Entire Agreement. This Agreement constitutes the full and entire agreement
among the Parties with regard to the subject hereof, and supersedes all prior
negotiations, representations, promises or warranties (oral or otherwise) made
by any Party with respect to the subject matter hereof. No Party has entered
into this Agreement in reliance on any other Party’s prior representation,
promise or warranty (oral or otherwise) except for those that may be expressly
set forth in this Agreement.
h.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original copy of this Agreement and all of
which, when taken together, shall constitute one and the same Agreement. Copies
of executed counterparts transmitted by telecopy or other electronic
transmission service shall be considered original executed counterparts,
provided receipt of copies of such counterparts is confirmed.
i.    Not Severable. Except as to procedural issues set forth in Section 10
above, no provision of this Agreement shall be severable from this Agreement.
Accordingly, except as set forth in Section 10 above, if any portion of this
Agreement is held to be prohibited, invalid, or unenforceable, then the
Settlement Agreement as a whole shall be deemed invalid and unenforceable and
shall not be binding on the parties, but Section 11 shall apply.
j.    Access to Receiver’s Accountant. The Receiver agrees to provide Raymond
James with such reports and records as the parties agree are reasonably
necessary for Raymond James to monitor its rights under this Agreement, or are
reasonably necessary for other proceedings or for investigations, at Raymond
James’ expense.
k.    Nondisparagement. The Receiver and Class Counsel agree that no one vested
to act, speak, or write on their behalf will disparage the Raymond James
Released Parties or their respective professional reputations. Raymond James
agrees that no one vested to speak on its behalf will disparage the Receiver or
Class Counsel or their professional reputations.
l.    Notices. Any notice required or permitted to be provided under this
Agreement shall be in writing and served by electronic mail and either (a)
certified mail, return receipt requested, postage prepaid, (b) hand delivery, or
(c) reputable overnight delivery service, freight prepaid, to be addressed as
follows:
If to the Receiver, to:
Michael I. Goldberg, Esq.
Akerman LLP
350 East Las Olas Boulevard, Ste. 1600
Fort Lauderdale, FL 33301
Tel: (954) 468-2444
Fax: (954) 463-2224
Email: michael.goldberg@akerman.com


19



--------------------------------------------------------------------------------




    
with a copy to:
    
Jeffrey C. Schneider, Esq.
Levine Kellogg Lehman Schneider + Grossman, LLP
201 S. Biscayne Blvd.
22nd Floor
Miami, FL 33131
Tel: (305) 403-8788
Fax: (305) 403-8789
Email: jcs@lklsg.com


If to Raymond James, to:
Raymond James & Associates, Inc.
Attention:  Michael Alford, Deputy General Counsel
880 Carillon Parkway
Saint Petersburg, FL 33716
Tel: (727) 567-5198
Fax: (866) 206-1089
Email: michael.alford@raymondjames.com


with a copy to


Stanley H. Wakshlag, Esq.
Deborah S. Corbishley, Esq.
Kenny Nachwalter, P.A.
Four Seasons Tower
Suite 1100
1441 Brickell Avenue
Miami, FL 33131
Tel: (305) 373-1000
Fax: (305) 372-1861
Email: shw@knpa.com
dsc@knpa.com


If to Class Counsel, to:
Thomas A. Tucker Ronzetti, Esq.
Harley S. Tropin, Esq.
Kozyak Tropin & Throckmorton
2525 Ponce de Leon Blvd.


20



--------------------------------------------------------------------------------




9th Floor
Miami, FL 33134
Tel: (305) 372-1800
Fax: (305) 372-3508
Email: tr@kttlaw.com
hst@kttlaw.com


m.    Further Assurances. Each of the Parties hereto agrees to execute and
deliver, or to cause to be executed and delivered, all such instruments, and to
take all such action as the other Parties may reasonably request in order to
effectuate the intent and purposes of, and to carry out the terms of, this
Agreement.


21



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
latest date set forth below.
Michael I. Goldberg, not individually,
but solely in his capacity as Receiver for the Receivership Entities


/s/ Michael I. Goldberg
                                                                         


Dated:  April 13, 2017.


Raymond James & Associates, Inc., a Florida corporation


/s/ Michael R. Alford
                                                                           
By:  Michael R. Alford
Its:  SVP - Deputy General Counsel
Dated: April 13, 2017.











 








 
Kozyak Tropin & Throckmorton, as Class Counsel


/s/ Tucker Ronzetti
                                                                           
By:  Tucker Ronzetti


Dated: April 13, 2017.













22



--------------------------------------------------------------------------------





Schedule A


(List of Receivership Entities)




Jay Peak, Inc.
Q Resorts, Inc.
Jay Peak Hotel Suites L.P.
Jay Peak Hotel Suites Phase II L.P.
Jay Peak Management, Inc.
Jay Peak Penthouse Suites L.P.
Jay Peak GP Services, Inc.
Jay Peak Golf and Mountain Suites L.P.
Jay Peak GP Services Golf, Inc.
Jay Peak Lodge and Townhouses L.P.
Jay Peak GP Services Lodge, Inc.
Jay Peak Hotel Suites Stateside L.P.
Jay Peak GP Services Stateside, Inc.
Jay Peak Biomedical Research Park L.P.
AnC Bio Vermont GP Services, LLC
Q Burke Mountain Resort, Hotel and Conference Center, L.P.
Q Burke Mountain Resort GP Services, LLC
Jay Construction Management, Inc.
GSI of Dade County, Inc.
North East Contract Services, Inc.
Q Burke Mountain Resort, LLC









--------------------------------------------------------------------------------





INDEX TO EXHIBITS A-L
Exhibit
Identity
Settlement Agreement Para.
A
Preliminary Approval Order
4(b)
B
Approval and Bar Order
4(b)
C
Notice
4(b)
D
Investor Release
5(d)(i)
E
Phase VII and Phase VIII Investor Release
5(d)(ii) and 5(d)(iii)
F
Partial Assignment of Proceeds
6(a)
G
Assignment of Limited Partnership Interest—Phase I
7(a)
H
Assignment—Phase VII
7(b)
I
Assignment—Phase VIII
7(c)
J
Investor Class Action Dismissal and Order
9(b)
K
Attorney Claim Form
10
L
Notice of Service of Attorney Claim Form
10








